

116 SRES 710 IS: Commemorating the High Holidays celebrated and commemorated by the Jewish people in the United States, in Israel, and around the world, and recognizing the many accomplishments and contributions of the Jewish community in the United States.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 710IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Mr. Cramer (for himself and Ms. Rosen) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommemorating the High Holidays celebrated and commemorated by the Jewish people in the United States, in Israel, and around the world, and recognizing the many accomplishments and contributions of the Jewish community in the United States.Whereas the Jewish community in the United States has contributed in varied and significant ways to all areas of life in the United States since Jewish immigrants first arrived on the shores of the United States in 1654;Whereas, in 2020, the High Holidays recognized and celebrated by the Jewish people in the United States and around the world will begin on September 18, 2020, with Rosh Hashanah, and conclude on September 28, 2020, with Yom Kippur;Whereas Rosh Hashanah, the Jewish New Year, begins at sundown on September 18, 2020, the first day of Tishrei, 5781 on the Hebrew calendar;Whereas Rosh Hashanah is also known as Yom Teruah, the Day of Sounding of the Shofar, the ancient ram’s horn;Whereas the traditional greeting for Rosh Hashanah in Hebrew is Shana Tova u’Metukah, which means have a happy and sweet new year;Whereas Yom Kippur, the Day of Atonement, begins at sundown on September 27, 2020, the tenth day of Tishrei, 5781 on the Hebrew calendar, and is the holiest day of the year for the Jewish people, who spend the day praying united as one people; andWhereas the traditional greeting for Yom Kippur in Hebrew is G’mar Hatima Tova, which means may you be inscribed in the book of life and is an offering of a healthy, peaceful, and fulfilling year: Now, therefore, be itThat the Senate—(1)demonstrates solidarity with, and support for, members of the Jewish community in the United States, in Israel, and throughout the world;(2)recognizes and celebrates the many accomplishments and contributions of the Jewish community in the United States;(3)recommits to combating all forms of anti-Semitism, which threaten Jews and non-Jews alike; and(4)wishes the Jewish people of the United States and around the world a Chag Sameach (happy holidays in Hebrew) and a sweet new year full of peace and prosperity. 